Citation Nr: 9927244	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  96-10 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD).

Entitlement to an effective date prior to November 3, 1993, 
for the grant of service connection and award of compensation 
for PTSD.


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran had active service from November 1954 to December 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Manila, Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection and 
assigned a 10 percent rating for PTSD, effective from 
November 3, 1993.

The veteran has disagreed with the rating assigned and the 
effective date for the grant of service connection and award 
of compensation for PTSD.

In November 1996 and in January 1999, the Board remanded the 
claims.


FINDINGS OF FACT

1.  On November 3, 1993, the veteran initially filed a claim 
for entitlement to nonservice-connected disability pension 
benefits.

2.  In a January 1994 statement, the veteran reported that he 
had psychiatric symptoms as a result of an in-service car 
accident.

3.  In a November 1994 rating decision, service connection 
was granted for PTSD and a 10 percent disability rating was 
assigned, effective from November 3, 1993.

4.  In December 1994, the veteran filed a notice of 
disagreement with the assignment of the 10 percent disability 
rating.

5.  The veteran failed to report for three VA psychiatric 
examinations, which were scheduled in September 1997, May 
1999, and June 1999, for the purpose of evaluating his 
service-connected PTSD.

6.  Good cause for the veteran's failure to report for the VA 
psychiatric examinations is not shown.

7.  The veteran's post-traumatic stress disorder is, and has 
been since November 3, 1993, manifested by no more than a 
mild social and industrial impairment.

8.  Since November 7, 1996, the veteran's post-traumatic 
stress disorder is manifested by an occupational and social 
impairment that results in mild or transient symptoms, which 
decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant stress.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for post-traumatic stress disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
3.326, 3.655, 4.3, 4.7, 4.130, Diagnostic Code 9411 (1998); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

2.  The criteria for an effective date prior to November 3, 
1993, for the grant of service connection and award of 
compensation for post-traumatic stress disorder have not been 
met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.1, 3.151, 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the claims are plausible and 
thus well grounded within the meaning of 38 U.S.C.A. § 5107 
(West 1991).  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Board also finds that all relevant evidence has been 
obtained and that the duty to assist the claimant is 
satisfied.

I.  Entitlement to an Evaluation in Excess of 10 Percent for 
PTSD

In his November 1993 VA Form 21-526 (veteran's application 
for compensation or pension), the veteran reported that he 
had last worked in early September 1992 as a chief steward in 
a hotel.  

In a January 1994 statement, the veteran reported that he 
could not forget a car accident during service, which 
resulted in the death of a friend.  He said that he had 
difficulty concentrating and that he was fearful.  He 
suggested that he was unable to reenlist in the Navy in 1966 
because of his psychiatric symptoms.

On a February 1994 VA general medical examination, the 
musculoskeletal system was normal.  The diagnoses were the 
following: hypertension, poorly controlled, with hypertensive 
arteriosclerotic heart disease, rule out renal involvement; 
and hyperopia, both eyes.  

The veteran was also afforded a VA psychiatric examination in 
February 1994.  He indicated that he worked in the Middle 
East from 1980 to 1981 and from 1984 to 1985.  He also noted 
that he had studied liberal arts at a local university in the 
Philippines.  With regard to the accident, he asserted that 
it frequently upset him.  He said that he had flashbacks of 
the accident and that he did not like to be alone.  The 
veteran also reported that he had bad dreams about that 
accident.  Specifically, in his dreams, his friend would be 
pinned under the steering wheel.  He said that he would wake 
up crying, screaming, and sweating.  In addition, he noted 
that he would remember the whole accident again whenever he 
saw someone who resembled his friend.  The veteran reported 
that he had difficulty concentrating during his jobs in the 
Middle East but that he had not sought professional help for 
his psychiatric disorder because he had not thought that he 
needed it.

On examination, there was no suicidal ideation and the 
veteran's affect was appropriate.  With regard to his mood, 
the veteran stated that, when he thought of the friend who 
died, he got depressed and felt guilty about it.  He also 
indicated that he felt that he had rejected his friend when 
he rejected the offer of adoption by his deceased friend's 
parents.  The examiner noted that the veteran was tearful at 
times, but that he tried his best to control his emotions.  
The veteran was oriented times three.  The examiner found 
that sensorium was clear and that there was no impairment of 
memory for remote or recent events.  There was also no 
intellectual impairment, and the veteran was mentally 
competent to handle benefits payments.  The diagnosis was 
PTSD.

In a November 1994 rating decision, service connection was 
granted for PTSD and a 10 percent disability rating was 
assigned, effective from November 3, 1993.  In December 1994, 
the veteran filed a notice of disagreement with the 
assignment of the 10 percent disability rating.  In his 
notice of disagreement, the veteran asserted that he could 
not work because of his psychiatric disorder.  

In a December 1995 statement, the veteran indicated that he 
had difficulty with his collegiate studies after service 
because of his psychiatric disorder.

By a March 1996 rating decision, nonservice-connected pension 
benefits were granted on the basis that the veteran could not 
work as a steward because of his PTSD and hypertensive 
arteriosclerotic heart disease, which were rated as 10 and 30 
percent disabling, respectively.

In November 1996, the Board remanded the claim for an 
increased rating for PTSD for another VA examination and for 
consideration of the revised criteria for psychiatric 
disorders.

In a November 1996 statement, which was received by the RO in 
July 1997, a private physician, E. B., M.D., indicated that 
he had examined the veteran late last year.  The veteran 
reported that he had had recurrent flashbacks of the car 
accident in service.  The veteran also said that, whenever he 
saw someone who resembled his friend, he recalled the 
incident and that he would become afraid and would not like 
to go out alone.  The doctor noted that the mental status 
examination showed no marked deviation from normal.  The 
veteran was oriented in the three spheres, and his affect was 
appropriate.  When he thought of his best friend, he got 
depressed; he also felt guilty for rejecting an offer from 
his best friend's parents for adoption.  At times, the 
veteran broke into tears.  He had a good attention span and 
was no impairment of remote or recent memory.  PTSD was 
diagnosed.

In a letter dated August 20, 1997, the RO informed the 
veteran that he would soon be scheduled for a VA psychiatric 
examination.  On August 25, 1997, the RO scheduled the 
veteran for a VA psychiatric examination in September 1997.  
In a statement dated August 27, 1997, the veteran noted that 
he received the letter dated August 20, 1997, and that he 
would not be able to report for a VA examination because he 
had cramps and rheumatic stress, which confined him to his 
home and required rest.  On September 18, 1997, the veteran 
failed to report for his VA psychiatric examination.

In January 1999, the Board remanded this claim to schedule 
the veteran for another VA examination. 

In a February 1999 statement, the veteran noted that he had 
"crumps" and "rheumatic and dizziness in traveling 
longer."  On May 5, 1999, the RO wrote to the veteran and 
asked him whether he was withdrawing his claims.  On May 13, 
1999, and on June 10, 1999, the veteran failed to report for 
VA psychiatric examinations.  In a statement dated May 15, 
1999, which was received on June 11, 1999, the veteran 
indicated that he would not report for a VA examination and 
that he wanted to pursue his appeal based on the evidence of 
record.  He also said he could not report for a VA 
examination because of his "rheumatic and crumbs of my left 
leg."  He also noted that he was afraid to travel and that 
he was nervous and very excited.

Legal Criteria

When a veteran files a notice of disagreement (NOD) with an 
initial rating award, the NOD is with the rating assigned in 
conjunction with the original compensation claim.  It is not 
a claim for an increased rating, which is a new claim.  
Fenderson v. West, 12 Vet. App. 119, 125 (1999).

An individual for whom an examination has been scheduled is 
required to report for the examination.  38 C.F.R. § 3.326 
(1998).  When a claimant fails, without good cause, to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall rated based on the 
evidence of record.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  38 
C.F.R. § 3.655 (1998). 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1998).  In determining the disability 
evaluation, the VA has a duty to acknowledge and consider all 
regulations that are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Governing regulations 
include 38 C.F.R. §§ 4.1 and 4.2, which require the 
evaluation of the complete medical history of the veteran's 
condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the 
rule of Francisco is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson, 12 Vet. 
App. at 126.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  All benefit of 
the doubt will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (1998).

The Board notes that, effective November 7, 1996, during the 
pendency of this appeal, the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating psychiatric disorders.  See 61 Fed. Reg. 
52,695-702  (1996) (codified at 38 C.F.R. § 4.130).  Because 
the veteran's claim was filed before the regulatory change 
occurred, he is entitled to application of the version most 
favorable to him.  However, the effective date of November 7, 
1996 for the revised criteria prevents the application prior 
to November 7, 1996 of those criteria.  In other words, prior 
to November 7, 1996 only the old criteria will apply, but 
from November 7, 1996 to the present the veteran is entitled 
to the application of the criteria most favorable to him.  
See Rhodan v. West, 12 Vet. App. 55 (1998); Karnas v. 
Derwinski, 1 Vet. App. 308, 311 (1991).  In the instant case, 
the RO provided notice to the veteran of, and also applied, 
the revised regulations in the latest supplemental statement 
of the case.  Thus, the Board finds that it may proceed with 
a decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, and 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384, 393-94 (1993).

Under the pre-November 7, 1996 rating criteria, a 10 percent 
disability rating of PTSD requires a mild social and 
industrial impairment.  A 30 percent evaluation is warranted 
where there is a definite social and industrial impairment.  
A 50 percent disability rating requires considerable social 
and industrial impairment.  A 70 percent evaluation is 
warranted where the ability to establish or maintain 
effective or favorable relationships with people was severely 
impaired and the psychoneurotic symptoms were of such 
severity and persistence that there was a severe impairment 
in the ability to maintain or retain employment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  A 100 percent 
evaluation is warranted for the existence of one of the 
following conditions: the attitudes of all contacts except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community; there were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities 
resulting in profound retreat from mature behavior; or the 
veteran was demonstrably unable to obtain or retain 
employment.  Hence, these rating criteria set forth three 
independent bases for granting a l00 percent evaluation, 
pursuant to Diagnostic Code 9411.  See Johnson v. Brown, 7 
Vet. App. 95 (1994).  

In Hood v. Brown, 4 Vet. App. 301 (1993), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court"), stated that the term "definite" 
in 38 C.F.R. § 4.132 was "qualitative," whereas the other 
terms were "quantitative" in character, and invited the Board 
to construe the term "definite" in a manner that would 
quantify the degree of impairment.  The VA General Counsel 
concluded that the term "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial unadaptability 
that is "more than moderate but less than rather large."  VA 
O.G.C. Prec. Op. No. 9-93 (Nov. 9, 1993).  The Board is bound 
by this interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991).  

Under the November 7, 1996 revision, a 10 percent disability 
rating for PTSD is warranted for an occupational and social 
impairment that is due to mild or transient symptoms, which 
decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant stress.  
A 10 percent evaluation is also warranted for symptoms that 
are controlled by continuous medication.  A 30 percent 
evaluation requires an occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of an inability to perform occupational 
tasks.  38 C.F.R. § 4.130 (1998).

A 50 percent disability rating requires an occupational and 
social impairment with reduced reliability and productivity.  
Symptoms include the following: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking or mood.  
Symptoms include the following: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability rating is warranted for total 
occupational and social impairment.  A total occupational and 
social impairment includes symptoms such as the following: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

Analysis

The veteran has indicated that he is unwilling to report for 
a VA examination.  The Board in the January 1999 remand and 
the RO in two letters informed the veteran that failure to 
report for a VA examination without good cause could result 
in a denial of his claim.  Although the veteran asserts that 
he cannot report because of a medical condition, good cause 
for failing to report for the VA examinations has not been 
shown.  A claimant's illness is good cause for failure to 
report for a VA examination.  However, the veteran has not 
provided competent evidence of a medical condition that would 
prevent him from reporting for a VA psychiatric examination.  
On the February 1994 VA general medical examination, the 
musculoskeletal system was normal, and a left leg disorder 
was not diagnosed.  Also, there is no evidence that the 
veteran's cardiovascular disorder precludes him from 
reporting for a VA examination.  Moreover, neither the 
February 1994 VA psychiatric examiner nor the veteran's 
private physician made a diagnosis of agoraphobia.  In 
addition, neither of those physicians noted that the veteran 
was afraid to leave his house.  The veteran has also not 
submitted any competent medical evidence of a left leg 
disorder that would prevent him from traveling, and his 
contention that his current medical condition prevents him 
from traveling is not competent evidence.  See Espiritu, 
2 Vet. App. at 494-95.  

As the veteran's notice of disagreement is with the initial 
rating assigned, the scheduled VA examinations were in 
conjunction with the original claim for compensation.  
Accordingly, the Board will rate the claim based on the 
evidence of record.   

A higher disability rating under the old criteria is not 
warranted.  There is no persuasive evidence that the veteran 
has definite social and industrial impairment as a result of 
his PTSD.  On the February 1994 VA psychiatric examination, 
there was no suicidal ideation and the veteran's affect was 
appropriate.  He was oriented, his sensorium was clear, and 
there was no impairment of memory for remote or recent 
events.  The veteran had no intellectual impairment, and he 
was competent to handle benefit payments.  Also, in late 
1995, according to the November 1996 statement of Dr. B., a 
mental status examination revealed no marked deviation from 
normal.  The veteran was oriented in all three spheres, and 
his affect was appropriate.  He had a good attention span.  
There was also no impairment of remote or recent memory.  
Although the veteran alleges that he cannot work because of 
his psychiatric disorder, there is no independent evidence or 
any medical opinion supporting his allegation.  Moreover, 
there is no persuasive evidence that PTSD results in 
industrial impairment that is distinct, unambiguous, and 
moderately large in degree.  See VA O.G.C. Prec. Op. No. 9-93 
(Nov. 9, 1993).  Therefore, the preponderance of the evidence 
is against a disability rating greater than 10 percent under 
the old criteria.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).

Also, a higher disability rating under the new criteria is 
not warranted.  As previously noted, two examinations - a VA 
examination and a private evaluation - revealed that the 
veteran was oriented in the three spheres and that his affect 
was appropriate.  There was no impairment of remote or recent 
memory.  Also, on the private evaluation, the veteran had a 
good attention span.  Although the veteran indicated that he 
had had difficulty concentrating at his previous jobs, there 
is no persuasive evidence that the veteran has an 
occupational and social impairment that results in an 
occasional decrease in work efficiency and intermittent 
periods of an inability to perform occupational tasks.  Thus, 
under the revised criteria, the preponderance of the evidence 
is against a disability rating in excess of 10 percent.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1998), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Nevertheless, the Board finds no basis upon which to 
assign a higher disability evaluation.  Additionally, the 
Board does not find that consideration of an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) is in 
order.  That regulation provides that, in exceptional 
circumstances where the schedular evaluations are found to be 
inadequate, the veteran may be awarded a rating higher than 
that encompassed by the schedular criteria.  True, 
nonservice-connected disability benefits were granted on the 
basis of the veteran's PTSD and hypertensive arteriosclerotic 
heart disease.  However, the evidence in this case fails to 
show that the veteran's service-connected PTSD, alone, causes 
any marked interference with employment or require frequent 
periods of hospitalization that render impractical the use of 
the regular schedular standards.

II.  Entitlement to an Effective Date Prior to November 3, 
1993, 
for the Grant of Service Connection and Award of Compensation 
for PTSD

On November 3, 1993, the RO received a VA Form 21-526 
(veteran's application for compensation or pension) from the 
veteran.  In that document, the veteran did not provide any 
information regarding a service-connected disability.  
Instead, he indicated that he was totally disabled.

In a January 1994 statement, the veteran reported that he had 
psychiatric symptoms as a result of an in-service car 
accident.

As previously noted, in a November 1994 rating decision, 
service connection was granted for PTSD and a 10 percent 
disability rating was assigned, effective from November 3, 
1993.

In a December 1994 statement, the veteran asserted that he 
had had psychiatric symptoms since his in-service car 
accident.  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400 (1998).  Nevertheless, if a claim is 
received within one year of separation from service, the 
effective date of the claim is the day after separation from 
service or the date that entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2) (1998).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  The date of receipt is 
the date on which VA receives a claim.  38 C.F.R. § 3.1 
(1998).  A claim by a veteran for pension may be considered a 
claim for compensation.  38 C.F.R. § 3.151 (1998).  Any 
communication or action, indicating an intent to apply for VA 
benefits by a claimant may be an informal claim.  38 C.F.R. 
§ 3.155 (1998).  The date of claim will be the date of 
receipt of the informal claim if a formal claim is filed 
within a year.  38 C.F.R. § 3.155 (1998).

The veteran's argument is, in essence, that he has had 
symptoms of PTSD since the date of his in-service accident 
and that, therefore, he is entitled to an effective date 
earlier than November 3, 1993.  The critical question with 
respect to the assignment of an effective date is not whether 
the veteran had PTSD prior to November 3, 1993, but whether 
there is of record a formal or informal claim for service 
connection for PTSD prior to November 3, 1993.  In this case, 
there is no evidence that the veteran filed a formal or 
informal claim for service connection for PTSD prior to 
November 3, 1993; nor has the veteran indicated otherwise.  
In other words, there is no communication in the record 
earlier than November 3, 1993, evincing an intent to apply 
for VA benefits regarding a psychiatric condition.   

In summary, the veteran had active duty from November 1954 to 
December 1960.  His initial claim of entitlement to any 
disability benefits was received by VA on November 3, 1993, 
which is well beyond one year after his date of separation 
from active duty.  There is no document or other evidence in 
the file that can be construed as a formal or informal claim 
for service connection for a psychiatric disorder prior to 
November 3, 1993.  Accordingly, it must be concluded that 
there is no basis upon which to award an effective date prior 
to November 3, 1993.  The veteran's claim is, therefore, 
denied.


ORDER

An evaluation in excess of 10 percent for post-traumatic 
stress disorder is denied.

An effective date prior to November 3, 1993, for the grant of 
service connection and award of compensation for post-
traumatic stress disorder is denied.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals



 

